Case 5:12-cr-00045-ACC-PRL Document 108 Filed 08/07/20 Page 1 of 1 PageID 423




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

UNITED STATES OF AMERICA

VS.                                                        CASE NO: 5:12-cr-45-Oc-22PRL

JOSHUA STEPHEN WOFFORD


                                              ORDER

       This cause comes before the Court on a Report and Recommendation (Doc. No.105),

entered by the Magistrate Judge after conducting a Final Probation Revocation Hearing pursuant

to Local Rule 6.01(c)(16) on July 21, 2020.

       After an independent de novo review of the record in this matter, and noting that no

objections were filed, the Court agrees entirely with the findings of fact and conclusions of law

in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation entered July 22, 2020 (Doc. No. 105), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      Defendant shall appear before this court via ZOOM on Tuesday, August 11,

2020 at 10:00 a.m., and shall show cause why supervised release should not be revoked.




Copies furnished to:

Counsel of Record
Unrepresented Parties
